DETAILED ACTION
Claims 1-15 are pending.  Claims 1, 13, and 14 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the scope" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 14-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claims does not claim any specific hardware component and therefore encompasses software per se.  See MPEP §2106.03.I (“Non-limiting examples of claims that are not directed to any of the statutory categories include: ... Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations”).

Step 1
Claims 1-12 recite a method that includes specific steps. Thus, these claims are directed to a process (method), which is one of the statutory categories of invention. 
Claim 13 recites a non-transitory computer-readable storage medium on which is stored a computer program that includes specific steps.  Thus, this claim is directed to a machine, which is one of the statutory categories of invention. 
Claims 14-15 in particular merely recites “A device”, “software, hardware, or an embedded system” (bolded/underlined/italicized for emphasis), and an “application”.  Furthermore, a device can be interpreted as non-hardware elements per the instant application description. The claim states that it can be software OR other options, making the claims directed purely to software. Finally, claim 15 states the device is an application which under broadest reasonable interpretation is merely software. Therefore, the subject matter of claims 14-15, under a broadest reasonable interpretation and read in light of the Specification, does not comprise any physical hardware, and therefore is directed towards software per se.  In order to overcome this rejection, at least the inclusion of a processor (or computer) and/or a memory (non-transitory computer-readable medium) must be present in claims 14-15.

Next, the claims are evaluated to determine whether the claims recite a judicial exception.  

Step 2A Prong 1
Claim 1, representative claim for claims 13 and 14, recites:
A computer-implemented method for testing a technical system including software, hardware, or an embedded system, in real time, the technical system including a plurality of technical components, and the technical system being represented by a fuzzy fault tree topology Aki where k = 1 and i = 1,..., (n*n - n)/2, and, starting, from a fuzzy top event Xk for determining priorities of base events, performing the following steps: 
providing a fuzzy membership function matrix Wiλ of the base events, where λ = 1; and
carrying out an iterative process, each iteration λ, where λ = 1, 2, 3, …, including the following steps:
determining an auxiliary matrix Cki, taking into account the fuzzy top event Xk, the fuzzy fault tree topology Aki, and the fuzzy membership function matrix Wiλ, using an iterative algorithm, and 
 determining the fuzzy membership function matrix Wiλ+1 based on the auxiliary matrix Cki, using a maximum likelihood method.

The examiner submits that foregoing underlined limitations comprise a mathematical process because this subject matter is merely taking data and inputting it into mathematical processes.

Claim 2, recites:
The computer-implemented method as recited in claim 1, wherein a priority of the base events is derived from a difference between elements of the fuzzy membership function matrix Wi1 and elements of the fuzzy membership function matrix Wiλ+1, the difference being a difference between metric distance of lines of the fuzzy membership function matrix Wi1 and lines of the fuzzy membership function matrix Wiλ+1.
The examiner submits that foregoing underlined limitations comprise a mathematical process because this subject matter is merely taking data and inputting it into mathematical processes.

Claim 3, recites:
The computer-implemented method in claim 1, wherein the providing of the fuzzy membership function matrix Wiλ, where λ = 1, takes place by assigning instantaneous values, the instantaneous values being states and/or measuring results of the technical system.
The examiner submits that foregoing underlined limitations comprise a mathematical process because this subject matter is merely taking data and inputting it into mathematical processes.

Claim 4, recites:
The computer-implemented method as recited in claim 1, wherein after a time period elapses, a fuzzy membership function matrix Wiλ of the base events, where λ = 1, is again provided, and the iterative process is carried out again based on the instantaneous fuzzy membership function matrix Wiλ of the base events, where λ = 1.
The examiner submits that foregoing underlined limitations comprise a mathematical process because this subject matter is merely taking data and inputting it into mathematical processes.

Claim 5, recites:
The computer-implemented method as recited in claim 1, wherein the auxiliary matrix Cki is determined iteratively via the following equation: 

    PNG
    media_image1.png
    55
    136
    media_image1.png
    Greyscale

	where I =1, 2, … n, 
	where

    PNG
    media_image2.png
    64
    138
    media_image2.png
    Greyscale

applies and Wiλ represents an instantaneous estimate of the fuzzy membership functions, Xk represents the top event, and Aki represents the fuzzy fault tree topology.

The examiner submits that foregoing underlined limitations comprise a mathematical process because this subject matter is merely taking data and inputting it into mathematical processes.

Claim 6, recites:
The computer-implemented method as recited in claim 1, wherein the fuzzy membership function Wiλ+1 is determined via

    PNG
    media_image3.png
    73
    165
    media_image3.png
    Greyscale

where the following applies:

    PNG
    media_image4.png
    45
    129
    media_image4.png
    Greyscale


The examiner submits that foregoing underlined limitations comprise a mathematical process because this subject matter is merely taking data and inputting it into mathematical processes.

Claim 7, recites:
The computer-implemented method as recited in claim 1, wherein the top event Xk is predefined within the scope of a design of the technical system, based on requirements.
The examiner submits that foregoing underlined limitations comprise a mathematical process because this subject matter is merely taking data and describing the type of data that is to be inputted into a mathematical process.

Claim 8, recites:
The computer-implemented method as recited in claim 1, wherein the top event Xk is represented by a (1 x m) vector, where m is a number of elements of the fuzzy membership function, and/or the fuzzy fault tree topology Aki is represented by a (1 x (n2 - n)/2) vector, where n is a number of base events, and/or the fuzzy membership function matrix W is represented by an ((n2 - n)/2 x m) matrix.
The examiner submits that foregoing underlined limitations comprise a mathematical process because this subject matter is merely taking data and inputting it into mathematical processes.

Claim 9, recites:
The computer-implemented method as recited in claim 1, wherein the fuzzy fault tree topology Aki represents linkages between base events via logical, programmable AND operators and/or OR operators.
The examiner submits that foregoing underlined limitations comprise a mathematical process because this subject matter is merely taking data and describing the type of data that is to be inputted into a mathematical process.

Claim 10, recites:
The computer-implemented method as recited in claim 1, wherein the steps of the iterative process are repeated as long as an abort criterion is not yet reached.
The examiner submits that foregoing underlined limitations comprise a mathematical process because this subject matter is merely describing the length of time that the mathematical processes will execute for.

Claim 11, recites:
The computer-implemented method as recited in claim 9, wherein the abort criterion is provided by reaching or exceeding a certain number of iterations.
The examiner submits that foregoing underlined limitations comprise a mathematical process because this subject matter is merely describing the length of time that the mathematical processes will execute for.

Claim 12, recites:
The computer-implemented method as recited in claim 9, wherein the abort criterion is provided by reaching or falling below a certain value of a metric distance, between the fuzzy membership function matrix Wiλ, and the fuzzy membership function matrix Wiλ+1, for each element of the fuzzy membership function matrix Wiλ and the fuzzy membership function matrix Wiλ+1.
The examiner submits that foregoing underlined limitations comprise a mathematical process because this subject matter is merely describing the length of time that the mathematical processes will execute for.

Claim 15, recites:
The device as recited in claim 14, wherein the device is a control unit of the technical system and is configured as an embedded real-time microcontroller application.
The examiner submits that foregoing underlined limitations comprise a mathematical process because this subject matter is merely taking data and inputting it into mathematical processes.

Step 2A Prong 2
The claims includes the following additional limitations: “A computer-implemented method for testing a technical system including software, hardware, or an embedded system”, “A non-transitory computer-readable storage medium on which is stored a computer program including computer-readable instructions for testing a technical system including software, hardware, or an embedded system”, “device for testing a technical system in real time, the technical system including software, hardware, or an embedded system, the technical system including a plurality of technical components”, and “wherein the device is a control unit of the technical system and is configured as an embedded real-time microcontroller application”.

Regarding “A computer-implemented method for testing a technical system including software, hardware, or an embedded system”, “A non-transitory computer-readable storage medium on which is stored a computer program including computer-readable instructions for testing a technical system including software, hardware, or an embedded system”, “device for testing a technical system in real time, the technical system including software, hardware, or an embedded system, the technical system including a plurality of technical components”, and “wherein the device is a control unit of the technical system and is configured as an embedded real-time microcontroller application” the examiner submits that these additional limitations are referencing generic computer components and merely includes instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea.  
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application of the exception.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For example, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  

Step 2B
Regarding “A computer-implemented method for testing a technical system including software, hardware, or an embedded system”, “A non-transitory computer-readable storage medium on which is stored a computer program including computer-readable instructions for testing a technical system including software, hardware, or an embedded system”, “device for testing a technical system in real time, the technical system including software, hardware, or an embedded system, the technical system including a plurality of technical components”, and “wherein the device is a control unit of the technical system and is configured as an embedded real-time microcontroller application” the examiner submits that these additional limitations are referencing generic computer components and merely includes instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea.  
Thus, taken alone, the additional elements do not amount to significantly more than the exception.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For example, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Allowable Subject Matter
Claims 1, 13, and 14 are rejected under non-art rejections, but contain allowable subject matter if written to overcome current rejections.

As to claim 1 (representative of claims 13 and 14), it contains allowable subject matter when the claim is taken as a whole.  See the bolded/italicized/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1. A computer-implemented method for testing a technical system including software, hardware, or an embedded system, in real time, the technical system including a plurality of technical components, and the technical system being represented by a fuzzy fault tree topology Aki where k = 1 and i = 1,..., (n*n - n)/2, and, starting, from a fuzzy top event Xk for determining priorities of base events, performing the following steps: 
providing a fuzzy membership function matrix Wiλ of the base events, where λ = 1; and
carrying out an iterative process, each iteration λ, where λ = 1, 2, 3, …, including the following steps:
determining an auxiliary matrix Cki, taking into account the fuzzy top event Xk, the fuzzy fault tree topology Aki, and the fuzzy membership function matrix Wiλ, using an iterative algorithm, and 
 determining the fuzzy membership function matrix Wiλ+1 based on the auxiliary matrix Cki, using a maximum likelihood method.  

Claims 2-12 and 15 are dependent upon independent claims 1 and 14, respectively.  Therefore claims 2-12 and 15 contain allowable subject by the virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20120141120 A1, US 20180373620 A1, US 20170300804 A1).
US 20120141120 A1: The receiving system control unit is further used to issue one group of control parameters in the fuzzy control parameters matching the condition to each device, and store configured fuzzy control parameters corresponding to parameters of each device and environment information when quality of signals received by the system is acceptable; when the quality of signals received by the system is unacceptable, select another group of parameters from the fuzzy control parameters matching the condition in sequence to issue to each device till the quality of signals received by the system is acceptable; when the quality of signals received by the system is unacceptable after each group of control parameters of all the fuzzy control parameters matching the condition have been issued to each device, use trial and error algorithm to configure different parameters till the quality of signals received by the system is acceptable, and end the operation if still unacceptable.
US 20180373620 A1: As used herein, the term “inference” refers generally to the process of reasoning about or inferring states of the system, a component, a module, the environment, and/or test data from a set of observations as captured through events, reports, data, and/or through other forms of communication. Inference can be employed to identify a specific context or action, or can generate a probability distribution over states, for example. The inference can be probabilistic. For example, computation of a probability distribution over states of interest based on a consideration of data and/or events. The inference can also refer to techniques employed for composing higher-level events from a set of events and/or data. Such inference can result in the construction of new events and/or actions from a set of observed events and/or stored event data, whether or not the events are correlated in close temporal proximity, and whether the events and/or data come from one or several events and/or data sources. Various classification schemes and/or systems (e.g., support vector machines, neural networks, logic-centric production systems, Bayesian belief networks, fuzzy logic, data fusion engines, and so on) can be employed in connection with performing automatic and/or inferred action in connection with the disclosed aspects.
US 20170300804 A1: Moreover, the fuzzy expert systems require the repetition of these computations. In effect, in the conventional expert systems, only certain rules are activated at a given moment whereas, with the fuzzy expert systems, all the rules have to be recomputed (at the very least a great proportion of them). According to the prior art of the expert systems currently marketed (e.g. offered for downloading or for purchase), the only means currently available for generating an input data stream (that is to say multiple data received over time) consists in relaunching the evaluation at each time step. This approach in particular necessitates reevaluating the rules implemented in such a fuzzy expert system and repeatedly in time (for example every second). This approach produces the effect of a continuous decision-making (e.g. “with the stream” or “progressively” or “as fast as” or “continuously”, even in some cases an “interactive” or even “real-time” or “quasi-real-time” or “critical flow” decision). One technical problem which arises is that all the rules have to be reevaluated on each iteration, including those whose inputs have not changed. That is all the more costly in computation terms as operators whose evaluation can be very complex can be involved in these computations. This under-optimized situation is intrinsically unsatisfactory. In practice also, the devices and appliances involved may not have sufficient computation power, even though the computation might be distributed between several appliances cooperating with one another. In a particular context of use, that of the internet of things, a very large number of interacting things are generally provided but these things do not necessarily have appropriate computation means.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113